Case 5:96-cr-30056-MFU Document 137 Filed 01/04/21 Page 1 of 6 Pageid#: 277




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                         HARRISONBURG DIVISION

UNITED STATES OF AMERICA                    )
                                            )        Criminal No. 5:96-cr-30056
v.                                          )
                                            )
PATRICK FLOYD WILSON,                       )        By: Michael F. Urbanski
    Defendant.                              )        Chief United States District Judge

                             MEMORANDUM OPINION

       This matter comes before the court on defendant Patrick Floyd Wilson’s pro se motion

for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), ECF No. 125. The Federal

Public Defender has supplemented Wilson’s pro se request. ECF No. 131. The government

opposes it. ECF No. 132. Because Wilson has not demonstrated extraordinary and compelling

circumstances to justify his release, the court will DENY his motion.

                                                I.

       On August 6, 1998, a jury found Wilson guilty of using—and aiding and abetting in the

use of—interstate commerce in the commission of murder for hire in violation of 18 U.S.C.

§§ 1958 and 2. ECF Nos. 59, 7. On November 5, 1998, this court sentenced Wilson to life in

prison. ECF No. 64; see also ECF No. 74 (judgment amended due to clerical error). Wilson

has been in continuous custody since September 2, 1997, and is currently housed at FCI

Otisville. See ECF No. 129 at 2; ECF No. 132 at 3.

       Wilson seeks compassionate release under 18 U.S.C. § 3582(c)(1)(A), arguing that the

COVID-19 pandemic constitutes an “extraordinary and compelling” reason warranting a

sentence reduction. Wilson is borderline diabetic and suffers from high blood pressure,

hypertrophy of the left breast, and back pain. See ECF No. 125 at 1; ECF No. 131 at 3. Wilson
Case 5:96-cr-30056-MFU Document 137 Filed 01/04/21 Page 2 of 6 Pageid#: 278




seeks immediate release. ECF No. 125 at 1. The government opposes any sentence reduction

for Wilson. ECF No. 132. This matter is fully briefed and ripe for disposition. 1

                                                    II.

         The compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), as amended by the First

Step Act (“FSA”), authorizes courts to modify terms of imprisonment as follows:

                The court may not modify a term of imprisonment once it has
                been imposed except that—in any case—the court, upon motion
                of the Director of the Bureau of Prisons, or upon motion of the
                defendant after the defendant has fully exhausted all
                administrative rights to appeal a failure of the Bureau of Prisons
                to bring a motion on the defendant’s behalf or the lapse of 30
                days from the receipt of such a request by the warden of the
                defendant’s facility, whichever is earlier, may reduce the term of
                imprisonment (and may impose a term of probation or
                supervised release with or without conditions that does not
                exceed the unserved portion of the original term of
                imprisonment), after considering the factors set forth in section
                3553(a) to the extent that they are applicable, if it finds that—

                (i) extraordinary and compelling reasons warrant such a reduction
                . . . and that such a reduction is consistent with applicable policy
                statements issued by the Sentencing Commission.

         Accordingly, Wilson’s requested relief requires the court to consider (1) if he exhausted

his administrative remedies; (2) if so, whether there are extraordinary and compelling reasons

that warrant a reduction in his sentence; and (3) if so, what, if any, sentence reduction is

appropriate after considering the applicable 18 U.S.C. § 3553(a) factors and whether Wilson is

a danger to the safety of the community.

    i.      Wilson has fully exhausted his administrative remedies.



1 The court dispenses with oral argument because the facts and legal contentions are adequately presented in
the materials before this court and argument would not aid the decisional process.
                                                     2
Case 5:96-cr-30056-MFU Document 137 Filed 01/04/21 Page 3 of 6 Pageid#: 279




         The provision allowing defendants, in addition to the Bureau of Prisons (BOP), to

bring motions under § 3582(c) was added by the FSA to “increas[e] the use and transparency

of compassionate release.” Pub. L. No. 115-391, 132 Stat. 5239 (2018). Before bringing a

motion before the district court, a petitioner must first exhaust his administrative remedies.

See 18 U.S.C. § 3582(c)(1)(A). A petitioner must satisfy one of two conditions, whichever is

earlier: (i) “the defendant has fully exhausted all administrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant’s behalf” or (ii) “the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility[.]” Id. The first condition

requires that the defendant fully exhaust all administrative rights. This means that it is not

enough for the warden to respond within 30 days by denying the request for compassionate

release. If the warden denies the request within 30 days, the petitioner must then exhaust all

administrative appeals available through the BOP. The second condition can only be met after

the lapse of 30 days from when the warden received the petitioner’s request and has not

responded.

         Here, the court has not received any evidence of exhaustion, but the government

reports that Wilson sought compassionate release from the warden of FCI Otisville and did

not receive a reply within 30 days. ECF No. 132 at 5–6. The government does not contest that

Wilson has satisfied the exhaustion requirement because of this. Id. Accordingly, the court

finds that Wilson exhausted his administrative remedies.

   ii.      Wilson does not present extraordinary and compelling circumstances to warrant a
            sentence reduction.

         The court must next consider if it should “reduce the term of imprisonment.” 18 U.S.C.

§ 3582(c)(1)(A). The U.S. Sentencing Guidelines Manual (“U.S.S.G.”) § 1B1.13 application
                                                 3
Case 5:96-cr-30056-MFU Document 137 Filed 01/04/21 Page 4 of 6 Pageid#: 280




notes state that “extraordinary and compelling reasons” exist where (A) the defendant is

suffering from a terminal or serious medical condition; (B) the defendant is over 65 years old,

has failing health, and has served at least ten years or 75 percent of his sentence, whichever is

less; (C) the caregiver of the defendant’s minor child dies or becomes incapacitated, or the

defendant’s spouse or partner becomes incapacitated and the defendant is the only available

caregiver; or (D) as determined by the Director of the BOP, for “other reasons” than, or in

combination with, those described in Application Notes (A)-(C). Id. at cmt. n. 1(A)-(D).

       The court finds that Wilson’s underlying medical conditions, even in the context of the

COVID-19 pandemic, do not present “extraordinary and compelling reasons” to reduce his

sentence under Application Note A. Id. at cmt. n. 1(A). “In the context of the COVID-19

outbreak, courts have found extraordinary and compelling reasons for compassionate release

when an inmate shows both a particularized susceptibility to the disease and a particularized

risk of contracting the disease at his prison facility.” United States v. Harper, No. 7:18-cr-25,

2020 WL 2046381, at *3 (W.D. Va. Apr. 28, 2020) (citing, e.g., United States v. Feiling, 453 F.

Supp. 3d 832, 841 (E.D. Va. 2020)). To evaluate an inmate’s particularized susceptibility, “the

Court examines the Center[s] for Disease Control and Prevention’s[, or CDC’s,] list of risk

factors for severe COVID-19 complications.” Wilson v. United States, No. 2:11-cr-180, 2020

WL 3315995, at *3 (E.D. Va. June 18, 2020). The CDC’s guidance identifies underlying

conditions that place individuals at a higher risk of severe outcomes from COVID-19. 2 It

“distinguishes between those conditions where available data is strong enough and consistent


2  Centers for Disease Control and Prevention, People with Certain Medical Conditions,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html
(updated Dec. 29, 2020).
                                                 4
Case 5:96-cr-30056-MFU Document 137 Filed 01/04/21 Page 5 of 6 Pageid#: 281




enough to indicate that individuals with the condition ‘are at increased risk’ (e.g., obesity), and

those where current data is limited or mixed, and thus sufficient only to indicate that an

individual with the condition ‘might be at an increased risk’ (e.g., type 1 diabetes).” United

States v. Barnes, No. CCB-12-405, 2020 WL 6450283, at *2 (D. Md. Nov. 3, 2020).

        Here, Wilson is borderline diabetic and suffers from high blood pressure, hypertrophy

of the left breast, and back pain. See ECF No. 125 at 1; ECF No. 131 at 3. The CDC recognizes

that Wilson’s high blood pressure “might” put him at an “increased risk for severe illness”

should he contract the coronavirus, but does not recognize any increased risk for his other

conditions. 3 Because the additional risk posed by Wilson’s high blood pressure is neither

certain nor inevitable, it is not extraordinary and compelling enough to justify a reduction of

his sentence. See, e.g., Barnes, 2020 WL 6450283, at *2. While the court is sympathetic to the

risk that COVID-19 poses, “the mere existence of COVID-19 in society . . . cannot

independently justify compassionate release.” United States v. Raia, 954 F.3d 594, 597 (3d Cir.

2020). Because the court finds that Wilson has not demonstrated “extraordinary and

compelling” reasons to warrant a sentence reduction under § 3582(c)(1)(A), the court must

deny his motion. 4

                                                  III.

        For these reasons, the court will DENY Wilson’s motion for compassionate release,

ECF No. 125. The clerk is directed to send a copy of this memorandum opinion and




3Id.
4 Because the court finds that Wilson has not presented extraordinary and compelling reasons to warrant a
reduction in his sentence, it need not determine if the § 3553(a) factors weigh in favor of his release.
                                                   5
Case 5:96-cr-30056-MFU Document 137 Filed 01/04/21 Page 6 of 6 Pageid#: 282




accompanying order to the petitioner, his counsel of record, and the United States. An

appropriate order will be entered.

       It is so ORDERED.

                                       Entered:   January 4, 2021
                                                         Michael F. Urbanski
                                                         Chief U.S. District Judge
                                                         2021.01.04 13:38:59 -05'00'

                                       Michael F. Urbanski
                                       Chief United States District Judge




                                          6
